Ireland, J.
(dissenting). In my opinion, it was simply wrong for the police to ask the defendant why he wanted an attorney. I do not think it should ever matter why a defendant wants an attorney, and I do not think that Miranda v. Arizona, 384 U.S. 436 (1966), gives the police the latitude to “clarify,” see ante at 157, a defendant’s request for an attorney. To conclude as the majority does that it is sometimes acceptable to ask a defendant why he or she wants an attorney (i.e., when a defendant engages in “ambiguous conduct,” ante at 158) suggests that, depending on the answer to the question, the police can then decide whether to honor the request. I do not think that is the way Miranda works. As this court said in Commonwealth v. Rainwater, 425 Mass. 540, 544 n.2 (1997), “[Pjolice officers have no business giving what an unsophisticated person might consider advice that he does not need to have a lawyer. They must remain entirely neutral on the subject.” In this case, given the fact that the defendant specifically had asked for an attorney, the police did not “remain entirely neutral” when they asked the defendant why he wanted an áttomey.
Miranda concluded that the privilege under the Fifth Amendment to the United States Constitution was so fundamental as to warrant an absolute mle, rather than case-by-case treatment.1 Miranda does not provide for qualifications on the accused’s request for an attorney. I believe that questioning the accused why he wants an attorney should not be allowed under any circumstances. As Miranda notes, the assessment of facts and circumstances in an individual case including, for example, the age, education, or intelligence of the accused “can never be more than speculation.” Id. at 468-469. An absolute rule is “clearcut.” Id. at 469. Here, an absolute rale would prevent the admission of inherently unreliable statements and deter police from using a potentially oppressive and abusive tactic.
Even if we were to take the alternative approach of considering the particular facts and circumstances of the case (such as the defendant’s age, education, ability to comprehend English, and experience with police procedures), I firmly believe that the *162defendant reasonably could have believed that his right to speak with an attorney depended on his giving the appearance that he was cooperating with the police. I also believe that the defendant reasonably could have maintained that belief through all subsequent interrogations, regardless how many times he received new Miranda warnings. Given the reasonableness of the defendant’s belief, the Commonwealth has not met its burden of proving beyond a reasonable doubt that the defendant’s statements were voluntary. Commonwealth v. Tavares, 385 Mass. 140, 152, cert. denied, 457 U.S. 1137 (1982).
The facts here indicate that the defendant was a high school drop-out and that English was his second language. He stated (and the Commonwealth did not dispute) that when he is nervous, his comprehension of English is impaired. The facts further indicate that at some point, the defendant was advised of his Miranda rights, that he asked for an attorney, that all questioning ceased immediately, and that shortly thereafter the defendant initiated a conversation with the police. To this point, the police activities appear permissible. The record then indicates that the police asked the defendant why he wanted , a lawyer. At that point, the police activities became impermissible — either under the absolute rule that I advocate, or under the unique facts and circumstances presented.
I believe that all statements made by the defendant after he was asked why he wanted an attorney should be suppressed. Correspondingly, all evidence obtained from search warrants that were issued on the basis of those statements also should be suppressed. Accordingly, I would grant the defendant a new trial.

“[W]e will not pause to inquire in individual cases whether the defendant was aware of his rights without a warning being given. . . . [Wjhatever the background of the person interrogated, a warning at the time of the interrogation is indispensable to overcome its pressures and to insure that the individual knows he is free to exercise the privilege at that point in time.” Miranda v. Arizona, 348 U.S. 436, 468-69 (1966).